Citation Nr: 0004408	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-06 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for status post left neck 
dissection for squamous cell carcinoma of the 
sternocleidomastoid muscle, as secondary to exposure to 
herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
July 1969, and from May 1973 to June 1976.  In May 1977, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, issued an administrative decision in 
which it was concluded that the veteran had been discharged 
under dishonorable conditions following his period of service 
from May 1973 to June 1976.  However, it was also concluded 
that the veteran remained eligible for VA benefits based on 
his service from June 1967 to June 1969.

The issues on appeal arise from a rating decision of the RO 
in Detroit, Michigan, in which service connection for status 
post left neck dissection for squamous cell carcinoma of the 
sternocleidomastoid muscle, as secondary to exposure to 
herbicide agents.  The veteran filed a notice of disagreement 
in January 1997, a statement of the case was issued in 
February 1997, and a substantive appeal was filed in March 
1997.  In 1998, the claims file was permanently transferred 
to the RO in Buffalo, New York.  

On his March 1997 substantive appeal, the veteran indicated 
that he wanted to testify at the RO before a member of the 
Board of Veterans' Appeals (Board).  This hearing was 
originally scheduled to take place in July 1998, and then was 
rescheduled to take place in May 1999.  However, in April 
1999, the veteran's representative notified the RO by 
telephone that the veteran had elected to cancel his Board 
hearing.  


FINDINGS OF FACT

1.  The veteran had active military service in Vietnam during 
the Vietnam era.

2.  The veteran has not been diagnosed as having any 
disability recognized by VA as being etiologically related to 
exposure to herbicide agents used in Vietnam.

3.  There is no competent medical evidence linking any 
squamous cell carcinoma of the veteran's sternocleidomastoid 
muscle with his alleged exposure to herbicide agents used in 
Vietnam.

4.  The veteran's claim concerning service connection for 
status post left neck dissection for squamous cell carcinoma 
of the sternocleidomastoid muscle as secondary to exposure to 
herbicide agents is not plausible.


CONCLUSION OF LAW

The veteran does not have a disability entitled to 
presumptive service connection due to herbicide exposure, and 
the claim of entitlement to service connection for status 
post left neck dissection for squamous cell carcinoma of the 
sternocleidomastoid muscle as secondary to exposure to 
herbicide agents is not otherwise well grounded.  38 U.S.C.A. 
§§  1116(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.309(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that 
immediately prior to an examination in July 1967, the veteran 
denied any history of skin disease, tumor, growth, cysts, or 
cancer.  Other than a tattoo on his left arm and a scar on 
his chin, the veteran's skin was normal upon examination, as 
it was during his separation examination in May 1969.  The 
service medical records contain no complaints, findings, 
treatment, or diagnosis of squamous cell carcinoma.  The 
veteran's DD Form 214 reflects that he served in the Republic 
of Vietnam during the Vietnam era.

In January 1975, the veteran filed a claim concerning service 
connection for a disability unrelated to the condition 
currently at issue.

In March 1996, the veteran filed a claim concerning, in part, 
service connection for cancer of lymph nodes, which he 
asserted had begun in May 1995.  

Subsequently, a VA medical record was associated with the 
claims file, indicating that the veteran had been 
hospitalized in January 1996 after complaining of an 
asymptomatic left neck mass, present for about one year.  The 
veteran denied dysphagia, pain, fever, chills, or weight 
loss.  He had undergone a triple endoscopy with biopsy of the 
left tonsil and a fine-needle aspiration of the left neck 
mass in December 1995.  Triple endoscopy revealed no evidence 
of primary tumor.  The aspiration revealed squamous cell 
carcinoma, keratinizing type.  

A computerized tomography scan of the chest was performed 
which revealed small pericoronal nodes, with no evidence of 
metastases.  Computerized tomography scan of the neck 
revealed multiple nodes in the left neck with central 
necrosis suggestive of multiple metastases.  During this 
hospitalization, the veteran underwent a direct 
laryngopharyngoscopy and a left right neck dissection with 
salvage of left spinal accessory nerve.  His discharge 
diagnosis was squamous cell carcinoma of the left neck.

In a written statement dated in August 1996, the veteran 
asserted that his neck cancer had been caused by exposure to 
Agent Orange in Vietnam.  

The veteran underwent an Agent Orange examination for VA 
purposes in August 1996.  It was noted that while in Vietnam, 
the veteran was "definitely not involved in handling or 
spraying Agent Orange."  He was not directly sprayed, but on 
numerous occasions, he was in areas which recently had been 
sprayed.  The veteran was not sure whether he had been 
exposed to herbicides other than Agent Orange, or whether he 
had consumed food or drink that was contaminated with Agent 
Orange.  He was not sure about the number of exposures.  The 
veteran summarized his recent medical history and surgery, 
and reported that from February to April 1996, he had 
received radiation to the neck.  

Following an examination, the impressions included history of 
Agent Orange exposure in Vietnam, and moderately 
differentiated squamous cell cancer of the neck with 
metastasis to the local lymph nodes, status post recent 
radial neck dissection and radiotherapy with persistent 
dryness of mouth, dysphagia, and change in speech under 
follow up for recurrence of cancer.  

By a December 1996 rating decision, the RO denied service 
connection for cancer of the neck as a result of exposure to 
herbicides.  

In February 1997, two sets of VA medical records were 
associated with the claims file.  These records reflect, in 
pertinent part, outpatient treatment for various conditions, 
as well as for symptoms relating to the veteran's squamous 
cell cancer of the neck, from February 1995 to December 1996.

In a Form 9 received in March 1997, the veteran essentially 
asserted that his cancer of the lymph nodes was exclusively 
caused by exposure to herbicides in Vietnam.  

II.  Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded (that is, that the claim is 
plausible).

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  If chronicity is 
not applicable, a claim may still be well grounded on the 
basis of 38 C.F.R. §3.303(b) if the condition is noted during 
service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(1999).

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303 (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In addition to foregoing regulations pertaining to service 
connection, a disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 (1999) will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
(1999) will be considered chronic.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.307(a) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  [Emphasis added].

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; prostate cancer, 
subacute and acute peripheral neuropathy, porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).  

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma. 38 C.F.R. § 3.309(e), Note 1. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994); See also Brock v. Brown, 10 Vet. App. 155, 
160-61 (1997).  However, where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In this case, the veteran's sole contention is that he 
developed his squamous cell carcinoma of the 
sternocleidomastoid muscle as a result of his exposure to 
Agent Orange during his service in Vietnam.  While he neither 
sought treatment for, nor was not diagnosed as having, 
squamous cell carcinoma until 1995 (over twenty years after 
his service in Vietnam), he contends that the presumption of 
service connection should be afforded to him. 

The record establishes that the veteran served in Vietnam.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents, if he has a disease listed at 38 C.F.R. § 
3.309(e).  See McCartt v. West, 12 Vet. App. 164 (1999) 
("neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of Caluza where the veteran 
has not developed a condition enumerated in either 38 U.S.C. 
§ 1116(a) or 38 C.F.R. § 3.309(e)"). 

The medical record, however, does not indicate that the 
veteran has been diagnosed as having a soft tissue sarcoma or 
any other cancer listed in the applicable regulations.  In 
fact, the evidence suggests that the veteran has actually 
been diagnosed as having squamous cell carcinoma, which is 
not listed in the governing regulation.  Further, the 
Secretary of VA formally announced in the Federal Register, 
on August 8, 1996, that a presumption of service connection 
based on exposure to herbicides used in Vietnam was not 
warranted for "any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted."  61 Fed. Reg. 41442-41449 (August 
8, 1996).  Accordingly, under the applicable criteria, the 
veteran is not entitled to a presumption that his previously 
diagnosed squamous cell carcinoma of the sternocleidomastoid 
muscle is etiologically related to exposure to herbicide 
agents used in Vietnam.  Without the benefit of presumptive 
service connection, he is obligated to submit an otherwise 
well-grounded claim.

In addition, there is no medical evidence of record 
suggesting a connection between exposure to herbicides during 
military service and any squamous cell carcinoma of the 
sternocleidomastoid muscle.  The veteran is not a medical 
expert and, for that reason, he is not competent to express 
an authoritative opinion regarding any medical causation or 
diagnosis of any such condition.  See Espiritu.  As there is 
no medical evidence of a nexus between any squamous cell 
carcinoma of the sternocleidomastoid muscle and herbicide 
exposure during military service, it is unnecessary to 
determine whether the veteran was actually exposed to such 
herbicides.

ORDER

Entitlement to service connection for status post left neck 
dissection for squamous cell carcinoma of the 
sternocleidomastoid muscle as secondary to exposure to 
herbicide agents is denied.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 

